DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment filed on June 14, 2022 canceling claims 12-18 has been entered.  Claims 1-11 were previously canceled.  Claims 19 and 20 are currently pending.

Response to Arguments
Due to the cancellation of claims 12, 13 and 16-18, the previous double patenting rejections and the rejection under 35 USC 103 are hereby withdrawn.
Accordingly, claims 19 and 20 are free of the art and allowable for the reasons detailed below.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 19 and 20 of the instant application claim a method of treating asthma, or an inflammatory condition or disease selected from ankylosing spondylitis, arthritis, atherosclerosis, fibromyalgia, and systemic lupus erythematous, comprising administering to a mammal in need thereof an effective amount of adenine and/or a pharmaceutically acceptable salt thereof as the sole active ingredient, wherein the asthma or the inflammatory condition or disease is a subtype caused by COX-2 mediated inflammation.
The closest related prior art is Tomoko et al. JP-1135468A (of record).  Tomoko et al. teaches an invention which relates to a type I allergy-suppressing composition, and more particularly to a type I allergy-suppressing food and an inhibitor using a nucleic acid and/or its components [0001]. Among allergies, type I allergies include asthma, allergic rhinitis, hay fever, atopic dermatitis, etc., and these diseases have increased rapidly in recent years [0005]. Tomoko et al. teaches a type I allergy suppressing composition characterized by containing, as an active ingredient, one or more selected from nucleotides, nucleosides, nucleic acids, and bases [0013]. Tomoko et al. teaches that the active ingredient used in the present composition can be selected as a base which refers to adenine, guanine, hypoxanthine, xanthine, cytosine, uracil, thymine [0022]. Claims 1 and 2 of Tomoko et al. claim a type I allergy suppressing composition which comprises, as an active ingredient, one or more selected from nucleotides, nucleosides, nucleic acids, and bases which are constituents thereof, wherein the base is one or more selected from adenine, guanine, hypoxanthine, xanthine, cytosine, uracil and thymine. Thus Tomoko et al. teaches treating asthma comprising one or more of nucleotides, nucleosides, nucleic acids, or bases, wherein the base is one or more selected from adenine, guanine, hypoxanthine, xanthine, cytosine, uracil or thymine.
However, Tomoko et al. does not teach asthma caused by a COX-2 mediated inflammation.  Tomoko et al. teaches the treatment of type I allergy such as asthma which is caused by an allergen.  Tomoko et al. does not teach or suggest that adenine can treat asthma that is caused by COX-2 mediated inflammation.
Thus the cited claims of the instant application are novel and non-obvious over the closest related prior art. 



Conclusion
Claims 19 and 20 are allowed.  Claims 1-18 are canceled.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627

KRM